Citation Nr: 0934789	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for special monthly compensation based upon 
the need for regular aid and attendance of another person or 
by reason of being housebound.  In July 2008, the Board 
remanded the claim for additional development.

At the outset, the Board observes that, in its March 2009 
rating decision, the RO deferred consideration of both the 
issue on appeal and a claim for an increased rating for 
diabetic retinopathy with cataracts.  The Veteran 
subsequently underwent a VA eye examination, which yielded 
evidence that the RO used to readjudicate the issue on appeal 
in its June 2009 supplemental statement of the case.  
However, the RO does not appear to have yet considered the 
Veteran's claim for an increased rating for diabetic 
retinopathy with cataracts.  As that claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board refers it to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress 
disorder (PTSD) (rated 70 percent disabling), Type II 
diabetes mellitus (20 percent), diabetic retinopathy with 
cataracts (30 percent); right foot neuropathy (20 percent), 
left foot neuropathy (20 percent), peripheral neuropathy of 
the left upper extremity (10 percent), peripheral neuropathy 
of the right upper extremity (10 percent), dermatophytosis of 
the feet (0 percent), and erectile dysfunction (0 percent).  
His combined disability rating is 90 percent.  He is also in 
receipt of a total disability rating based on individual 
unemployability due to his service-connected disabilities.

2.  The Veteran's service-connected disabilities are not 
productive of anatomical loss or loss of use of both feet, or 
of one hand and one foot; or blindness in both eyes with 
visual acuity of 20/200 or less.  Nor do those disabilities 
otherwise render him permanently bedridden or so helpless as 
to be in need of regular aid and attendance of another 
person.  He lives alone and is able to ambulate without the 
aid of orthotic devices, drive, perform the activities of 
daily life, and leave his house at his discretion.  He has no 
physical or mental incapacity requiring regular care or 
assistance against dangers in his daily environment.  

3.  The Veteran is not substantially confined to his house or 
its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking special monthly compensation based 
upon the need for regular aid and attendance or by reason of 
being housebound.  Special monthly compensation at the aid 
and attendance rate is payable when the Veteran is helpless 
or so nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances, which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
Veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition requires the Veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
Veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A Veteran may receive housebound-rate special monthly 
compensation if he has a service-connected disability rated 
as 100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the Veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, of 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2008).

At the time the Veteran filed his claim for special monthly 
compensation, service connection was in effect for PTSD 
(rated 70 percent disabling), Type II diabetes mellitus (20 
percent), diabetic retinopathy (30 percent); right foot 
neuropathy (10 percent), left foot neuropathy (10 percent), 
and dermatophytosis of the feet (0 percent).  During the 
pendency of this appeal, he has been assigned higher ratings 
of 20 percent for his right and left foot neuropathy and 
granted service connection for peripheral neuropathy of the 
left upper extremity (10 percent), peripheral neuropathy of 
the right upper extremity (10 percent), and erectile 
dysfunction (0 percent), and special monthly compensation 
based on the loss of use of a creative organ.  His combined 
disability rating is now 90 percent.  The Veteran is also in 
receipt of a total disability rating based on individual 
unemployability due to his service-connected disabilities.


The Veteran contends that he is entitled to special monthly 
compensation based upon the need for the regular aid and 
attendance of another person.  Specifically, he asserts that 
he needs "someone to take care of" his lower extremity 
peripheral neuropathy associated with his service-connected 
diabetes mellitus and to assist him with taking his 
medications.  

The Veteran's VA and private medical records show that he has 
received ongoing treatment for multiple service- and 
nonservice-connected disabilities, including diabetes 
mellitus, diabetic retinopathy, glaucoma, cataracts, 
peripheral neuropathy, skin rashes, PTSD, depression and 
various other psychiatric disorders, back pain, and 
impotence.  Additionally, the Veteran's Social Security 
Administration (SSA) records reflect that he has been unable 
to work and in receipt of SSA disability benefits since 
February 1997 due to diabetes, depression, and a personality 
disorder.  Significantly, however, the evidence of record 
does not show that the Veteran's disabilities prevent him 
from performing the activities of daily living, or otherwise 
necessitate regular aid and assistance with activities such 
as feeding or hygiene.  Nor does the evidence show that the 
Veteran's disabilities render him housebound.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
Aid and Attendance or Housebound examination in September 
2008 in which the Veteran reported that he lived alone and 
had a daily routine of waking between 6 and 10 a.m., taking a 
shower; eating breakfast, taking medication; watching TV; 
observing jets fly overhead, eating lunch; and occasionally 
driving to a nearby lake to throw popcorn.  The Veteran 
complained of weekly dizzy spells, accompanied by some 
imbalance, and blurry vision in bright light and numbness, 
tingling, and tightness in his lower extremities, which 
occurred at night and occasionally during the day.  He denied 
any memory problems.  

On clinical examination, the Veteran displayed mild 
limitation of the lumbar and cervical spinal segments.  
However, the Veteran's breathing, gait, and lower extremity 
function all appeared normal, and he was able to walk without 
the aid of orthotic devices.  It was noted that the Veteran 
had undergone an eye examination in July 2008 in which he 
found to have uncorrected visual acuity of 20/30 in his right 
eye and 20/25 in his left.  

With respect to the Veteran's diabetes, urine, blood, and 
plasma testing revealed that this service-connected 
disability was poorly controlled, with elevated levels of 
glucose.  It was noted that the Veteran's diabetes was 
associated with his bilateral peripheral neuropathy of the 
lower extremities, moderate nonproliferative diabetic 
retinopathy, and bilateral cataracts.  Significantly, 
however, the VA examiner concluded that neither that disease 
nor any of the Veteran's other service-connected disabilities 
prevented him handling his financial affairs.  Additionally, 
it was expressly noted that the Veteran had driven himself to 
the VA examination and was able to independently perform all 
daily living activities.  

The Veteran underwent a follow-up VA examination in December 
2008 that again addressed whether his service-connected 
disabilities rendered him in need of an aid and attendance or 
housebound allowance.  The Veteran reported that he had lost 
18 pounds in the last year due to his diabetes and that his 
weight had decreased by a total of 60 pounds since the onset 
of the disease 20 years earlier.  He noted that he saw a 
diabetic care provider on an annual basis.  Additionally, the 
Veteran reported that he had neuropathy in his hands and feet 
manifested by impaired balance, weakness, fatigue, numbness, 
and occasional shooting pain.  He indicated that his 
neuropathy limited his ability to walk and stand for 
prolonged periods and contributed to some loss of dexterity 
in touch and fine motor tasks.  The Veteran reported that he 
also suffered from vision problems (cataracts and diabetic 
retinopathy), but that those limitations did not prevent him 
from passing a state driving test.  He further complained of 
occasional constipation and bladder obstruction and 
"significant, exasperating erectile dysfunction."

On neurological examination, the Veteran was found to be 
alert, cooperative, and oriented.  His cranial nerves were 
deemed functionally intact except for vision problems 
associated with cataracts and diabetic retinopathy.  The 
Veteran did not display any facial asymmetry.  His balance 
was diminished and it was noted that he had difficulty 
walking in darkened environments.  However, finger-to-nose 
testing was normal.  The Veteran displayed slightly 
diminished muscle strength of 4.5/5 all in all major muscle 
groups of his upper and lower extremities.  Sensory testing 
revealed diminished monofilament sensation in both upper and 
lower extremities, but was otherwise negative for any 
neurological deficits.  There was no evidence of carpal 
tunnel syndrome.  

Clinical examination revealed dry skin on the Veteran's 
forearms, but no lesions, disfigurement, acne, alopecia, 
hyperhidrosis, or malignancy.  Additionally, the Veteran's 
heart and respiratory rates, blood pressure, and temperature 
were all found to be within normal limits.  While he 
displayed some limitation of motion of the cervical spine, 
his thoracic and lumbar spine segments were considered 
unremarkable.  His gait was normal and he did not require 
orthotic devices to ambulate.  Nor did he exhibit problems 
with weight bearing, muscle atrophy, or loss of coordination, 
other than an inability to tandem walk.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner concluded that while the 
Veteran's diabetes mellitus was being treated with oral 
agents, it remained in poor control and was, along with the 
related conditions of peripheral neuropathy and erectile 
dysfunction, responsible for the majority of his current 
restrictions.  The VA examiner noted that the Veteran's 
peripheral neuropathy, in particular, had "a moderate impact 
on his everyday activities."  Nevertheless, that examiner 
determined that the Veteran's overall restrictions were 
minimal in degree.  He added that those restrictions were 
permanent in nature and "may be progressive over time."  
However, the examiner expressly found that the Veteran was 
not permanently bedridden, confined to his home, or in need 
of hospitalization, and that he was able to drive, manage his 
financial affairs, perform all other daily living activities, 
and "protect himself from the hazards and dangers of [his] 
daily environment."

The Veteran was also afforded a contemporaneous VA PTSD 
examination that specifically assessed whether his current 
level of psychosocial impairment rendered him eligible for 
aid and attendance or housebound compensation.  The Veteran 
reported that his current symptoms included depression, 
nightmares and related sleep problems, and intrusive 
thoughts.  He stated that he had formerly undergone 
counseling but was not involved in any current mental health 
program.  Significantly, the Veteran indicated that his PTSD 
symptoms did not prevent him from performing daily living 
activities, but added that he paid someone to do vacuuming 
and dusting.  He further stated that while he did not attend 
community events or church, he occasionally went to movies 
and restaurants.  Additionally, the Veteran reported that he 
periodically went grocery shopping with a lady friend who 
helped him "read products and get things from lower 
shelves."

With respect to his social and employment history, the 
Veteran indicated that he had been married four times, but 
that his relationships had ended because of his "attitude" 
problem.  He stated that he saw his children occasionally but 
was not close to them.  While the Veteran denied any history 
of legal problems, he acknowledged a history of drug and 
alcohol abuse.  Additionally, the Veteran stated that, after 
leaving the military, he had worked for General Motors for 23 
years before retiring in 1991 and later applying for and 
obtaining Social Security disability benefits.

Mental status examination was negative for any impairment of 
thought process or communication, and the Veteran did not 
display any delusional or hallucinatory behavior, or any 
suicidal or homicidal ideations.  He denied any history of 
panic attacks.  The Veteran was found to manifest a "sense 
of entitlement," grandiose thoughts, a lack of empathy, 
disrespect for social norms, a tendency toward violence, and 
limited insight consistent with a personality disorder.  
However, he displayed sound judgment and comprehension and 
was able to abstract and conceptualize.  There was no 
evidence of organic brain syndrome.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with 
PTSD and assigned him a Global Assessment and Functioning 
(GAF) score of 45 for that specific disability.  Higher GAFs 
of 55, 65, and 70 were assigned with respect to the Veteran's 
other active psychiatric disabilities, including dysthymia, 
alcohol dependence, and marijuana use.  Significantly, the VA 
examiner expressly concluded that while the Veteran's 
psychiatric problems were productive of poor psychosocial 
functioning and a fair to poor quality of life, his service-
connected PTSD did not necessitate aid and attendance or 
render him housebound.

The record thereafter shows that in April 2009, the Veteran 
underwent a VA eye examination in which he complained of a 
"glare bother[ing] his eye sight when the sun was bright, 
problems driving and night, and eyelids stick[ing] to his 
eyes off and on in the morning on awakening."  He denied any 
history of eye injury but reported a history of 
nonproliferative diabetic neuropathy, recurrent hordeola and 
chalazia, and conjunctivitis.  Clinical examination revealed 
uncorrected right eye visual acuity of 20/20, far, and 20/60 
near, corrected right eye visual acuity of 20/25, far, and 
20/20 near, uncorrected left eye visual acuity of 20/25, far, 
and 20/60 near, and corrected left eye visual acuity of 
20/25, far, and 20/20 near.  Based on the results of the 
examination, he was diagnosed with bilateral moderate 
nonproliferative diabetic retinopathy without clinically 
significant macular edema, bilateral cataracts, and left eye 
diabetic maculopathy.  However, the VA examiner did not 
indicate that the Veteran's eye disabilities required him to 
seek the aid and attendance of another person or prevented 
him from leaving the house.

The Board recognizes that the September and December 2008 VA 
examinations were conducted prior to the March 2009 rating 
decision that awarded the Veteran service connection for 
peripheral neuropathy of the upper extremities, bilaterally, 
and erectile dysfunction, and assigned increased ratings for 
bilateral lower extremity neuropathy.  Nevertheless, those 
disabilities were expressly taken into account by the 
September and December 2008 VA examiners in determining 
whether the Veteran was in need of an aid and attendance or 
housebound allowance.  Additionally, the Veteran does not 
contend, nor does the clinical evidence show, that any of his 
service-connected disabilities has worsened since the time of 
his prior VA examinations.  Accordingly, the Board finds that 
an additional VA examination is not warranted with respect to 
the Veteran's claim.

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the award of special 
monthly compensation based upon the need for regular aid and 
attendance or housebound status.

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if, as the result of service-connected disability, 
the Veteran has an anatomical loss or loss of use of both 
feet, or of one hand and one foot; has blindness in both eyes 
with visual acuity of 20/200 or less; is permanently 
bedridden; or is with such significant disabilities as to be 
in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  As noted above, 
on a VA eye examination in July 2008, the Veteran displayed 
uncorrected visual acuity of 20/30 in his right eye and 20/25 
in his left.  On a subsequent VA eye examination in April 
2009, he was found to have uncorrected right eye visual 
acuity of 20/20, far, and 20/60 near, corrected right eye 
visual acuity of 20/25, far, and 20/20 near, uncorrected left 
eye visual acuity of 20/25, far, and 20/60 near, and 
corrected left eye visual acuity of 20/25, far, and 20/20 
near.  Those measurements far exceed the statutory criteria 
for blindness.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  
Additionally, the Board recognizes that the Veteran has 
complained of pain, tingling, and numbness in his upper and 
lower extremities, which limit the Veteran's ability to walk 
and stand for prolonged periods and perform touch and fine 
motor tasks.  The Board also acknowledges that his neuropathy 
has been found to have a moderate impact on his everyday 
activities.  Nevertheless, there is no evidence to suggest 
that the Veteran's peripheral neuropathy or any of his other 
service-connected disabilities is productive of impairment 
equivalent to anatomical loss or loss of use of any 
extremity.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The record reflects that the Veteran has notable limitations 
including an inability to work due his service-connected 
diabetes and psychiatric problems.  However, both the 
September and December 2008 VA examiners found that, despite 
the Veteran's multiple physical and psychiatric disabilities, 
the Veteran remains able to ambulate unaided, drive a car, 
look after his financial affairs, and independently perform 
the activities of daily living.  Moreover, while the December 
2008 VA PTSD examiner recognized that the Veteran's 
psychiatric problems were productive of poor psychosocial 
functioning and a fair to poor quality of life, that examiner 
expressly concluded that the Veteran's service-connected PTSD 
did not necessitate aid and attendance or render him 
housebound.  Furthermore, while the April 2009 VA eye 
examiner noted that the Veteran's service-connected eye 
disability was productive of some functional impairment, 
including "problems driving at night," that examiner did 
not indicate that the Veteran required aid or assistance, or 
was confined to his house, because of that particular 
service-connected disability.  Additionally, as the Veteran 
has repeatedly indicated that he lives alone in his own home, 
confinement to a nursing home due to mental or physical 
incapacity has not been established.  Thus, the Veteran does 
not meet the criteria to establish a factual need for aid and 
attendance of another person.  Additionally, the evidence 
does not show that the Veteran is required to remain in bed 
due to his service-connected disabilities. 

The Board is cognizant that the December 2008 VA examiner 
indicated that the restrictions posed by the Veteran's 
service-connected disabilities were permanent in nature and 
"may be progressive over time."  However, that statement is 
inherently speculative and addresses a future expectation.  
As such, the Board finds that it may not serve as the basis 
for granting the Veteran's claim for special monthly 
compensation, which necessarily must be based upon current 
findings.

The Board is sympathetic to the Veteran's condition, but 
special monthly compensation based upon the need for aid and 
attendance must be due to service-connected disabilities.  
The preponderance of the evidence does not show that the 
Veteran requires aid or assistance because of his service-
connected disabilities.  Thus, special monthly compensation 
based upon the need for the regular aid and attendance of 
another person due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.350, 
3.351, 3.352.

As the Veteran does not meet the requirements for entitlement 
to the regular aid and attendance allowance, he does not meet 
the basic criteria for the higher level aid and attendance 
allowance.  38 C.F.R. § 3.352(b).

The Board also finds that the preponderance of the evidence 
is against the claim for special monthly compensation that is 
available for Veterans who have certain additional severe 
disabilities or who are permanently housebound.  The Veteran 
does not have a service-connected disability rated as 100 
percent disabling.  Also, the evidence does not show that he 
is housebound.  Indeed, the Veteran told the September and 
December 2008 VA examiners that he was able to drive and left 
the house at his discretion on a daily basis.  Although the 
Veteran has consistently complained of difficulty walking and 
standing for prolonged periods, he is not confined to his 
house by any service-connected disability.

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound due to a service-
connected disability or disabilities.  As the preponderance 
of the evidence is against the claim, that claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board would like to point out, however, that the Veteran 
will be turning 65 next year and that as a result, he will be 
entitled to pursue household benefits under Hartness v. 
Nicholson, 20 Vet. App. 216 (2006), which broadly construed 
the requirement that the Veteran be "substantially 
confined" to his house.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005, a rating 
decision in June 2005, a statement of the case in July 2006, 
and a supplemental statement of the case in April 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2009 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


